Exhibit 10.27

tw telecom inc.

INDEPENDENT DIRECTORS COMPENSATION

Effective January 1, 2009, Amended December 15, 2010

 

Annual Retainer    $75,000 (payable quarterly) Annual fee Audit Committee Chair
   $25,000 Annual fee Compensation Committee Chair    $25,000 Annual Fee
Nominating and Governance Committee Chair    $15,000 Annual Restricted Stock
Grants   

10,000 shares of Restricted Stock granted to each sitting independent director
under Company’s amended 2000 Employee Stock Plan at the first regularly
scheduled meeting of the Board of Directors in each calendar year, of which 75%
vest on the anniversary date of the grant date (provided that the director is
still serving on the Board at that time) and the balance vest upon the
resignation or retirement of the Director from the Company’s Board of Directors;
or upon the effective date of resignation if his or her resignation is requested
by the Company or the majority of its Board of Directors provided that such
Director has served a term of one year or greater from the date of such grant.

 

If the Director serves on the Board for less than one year from the grant date
or is removed from the Board for cause, the shares covered by the grant will be
forfeited on the effective date of the resignation, retirement or removal. Any
director who joins the board after the first regularly scheduled meeting will
receive a pro-rated grant on the effective date of his or her board service.

New Director Grants and January 28, 2009 Retention Grants for Incumbent
Directors   

(i) 25,000 options with a strike price equal to the closing price of the
Company’s stock on the Nasdaq Stock Market on the first day of the director’s
term, vesting annually over a three year period on the anniversary dates of the
grant date in equal parts provided that the director is still serving on the
Company’s Board of Directors on the vesting date, and terminating 10 years from
the grant date, and (ii) 25,000 shares of Restricted Stock that will vest
annually over a three year period on the anniversary dates of the grant date in
equal parts provided that the director is still serving on the Company’s Board
of Directors on the vesting date.

   The options will be exercisable for a period of one year from the effective
date of termination of board service, unless the termination was for cause.

Expense Reimbursement

   For Board and Committee meetings in accordance with the Board of Directors
Travel Policy. Voluntary Deferral    Directors may elect prior to December 31 of
any year to defer



--------------------------------------------------------------------------------

   from 25%-100% (in 25% increments) of their annual retainer for the
immediately following year and receive a grant at the first Board meeting of
such year in lieu of such deferred amount of a number of whole restricted shares
equal to 125% of (i) the deferred amount divided by (ii) the closing price of
TWTC shares on the NASDAQ Stock Market on the grant date. If such calculation
results in fractional shares, the remainder will be paid in cash. Such
restricted shares will vest at the rate of 25% annually over four years on the
anniversary date of the grant so long as the grantee continues to serve on the
Board on the vesting date. If a Director leaves the Board prior to any vesting
date, unvested shares are forfeited unless, in the case of a Director who leaves
the Board for reasons other than removal for cause, the Board in its discretion
resolves that such shares will continue to vest in accordance with their terms
notwithstanding the grantee’s termination of Board service. Welfare Benefits   
Directors may elect to participate in the Company’s health, dental and vision
plans on the same basis and with the same coverage options as employees and will
pay premiums in accordance with the premium schedule in effect from time to time
for Company employees. Premiums will be deducted from Directors’ cash
compensation.